DETAILED ACTION 
1.	The office action is in response to the application filled on 8/07/2020.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1, 2, 4, 7-9, 11, 15 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DEEPAKRAJ et al. (WO2013040490).  
Regarding claim 1. DEEPAKRAJ et al. disclose a capacitor system comprising: a housing including (In various embodiments, the switch-controlled VAR source 400 may be collocated inside or with a utility meter (e.g., smart meter), so that installation can be piggybacked, saving the utility in total installation and reading costs. The switch-controlled VAR source 400 may leverage a communication link inside a smart meter to communicate with the utility, take VAR dispatch or voltage set-point commands, and/or inform the utility of malfunction. Multiple switch-controlled VAR sources 400 may be collocated in a common housing and can be mounted on another grid asset, such as a pole-top or pad-mount transformer) (para. 0088):  at least one capacitor configured to be coupled to at least one bus line (figs 3b;310a…310e); at least one sensor configured to measure at least one electrical parameter of the at least one capacitor; and (Further, each sub feeder between a transformer and the loads may include on or more ENVO devices 310a-e that may be configured to act as one or more VAR compensators. In various embodiments, multiple ENVO devices (e.g., ENVO VAR units) may be deployed along the length of a typical distribution feeder to flatten the required voltage and respond to network conditions) a monitoring device configured to monitor the at least one electrical parameter, identify one or more conditions of the at least one capacitor based on the at least one electrical parameter and operate a contactor to decouple the at least one capacitor from the at least one bus line in response to identifying the one or more conditions ([0075] Resistors 422 and 424 may attenuate filter the signal from the line 402 to be received by the controller 426 [0076] The controller 426 may be configured to determine a proximate voltage based on the voltage of line 402 and may enable or disable the capacitor 412. In various embodiments, the controller 426 is a processor such as a microprocessor and/or a Peripheral Interface Controller (PIC) microcontroller may detect voltage of the feeder 402. [0077] In some embodiments, based on the voltage, the controller 426 may control the relay 414 and/or the triac 420 to open or close the circuit thereby enabling or disabling the capacitor 412. For example, if the voltage detected is not desirable, the controller 426 may enable the capacitor 412 by commanding the triac 420 to activate and/or the relay 414 to close. The capacitor 412 may then compensate for reactive power (e.g., regulate network voltage)) [0079] One of the most common failure mechanisms for capacitors on the grid is overvoltage. In some embodiments, the relay 414 and triac 420 may be deactivated when overvoltage is detected thereby protecting the capacitor(s).

Regarding claim 2. DEEPAKRAJ et al. disclose wherein the at least one sensor includes a voltage sensor coupled to the at least capacitor and the at least one parameter includes a voltage across the at least one capacitor ([00156] FIG. 11b depicts a switch-controlled VAR source 1102 in some embodiments. The switch-controlled VAR source 1102 may comprise a fuse, capacitor, harmonic sensor, zero voltage detection for ADC circuitry, I sense detection for ADC circuitry, and a relay circuit. The switch-controlled VAR source 1102 may be coupled to a feeder in shunt, adjust reactive power, and provide information (e.g., harmonic information, ZVD, and/or I sense signals) to the controller 1106. The triac and relay circuit may be controlled by signals from the controller 1106).

Regarding claim 4, DEEPAKRAJ et al. disclose wherein the at least one sensor includes a current sensor coupled to the at least one capacitor and configured to measure current provided to the at least one capacitor ([00156] FIG. 11b depicts a switch-controlled VAR source 1102 in some embodiments. The switch-controlled VAR source 1102 may comprise a fuse, capacitor, harmonic sensor, zero voltage detection for ADC circuitry, I sense detection for ADC circuitry, and a relay circuit. The switch-controlled VAR source 1102 may be coupled to a feeder in shunt, adjust reactive power, and provide information (e.g., harmonic information, ZVD, and/or I sense signals) to the controller 1106. The triac and relay circuit may be controlled by signals from the controller 1106).

Regarding claim 7. DEEPAKRAJ et al. disclose wherein in operating the contactor to decouple the at least one capacitor from the at least one bus line, the monitoring device (controller 426) is further configured to directly operate the contactor to open ([0083] Although FIG. 4a depicts the line coupled to the resistor 422 as being on the unprotected side of the fuse 404, those skilled in the art will appreciate that the fuse 404 may protect the controller 426 and PSU 428. For example, the resistor 422 may be coupled to the line 402 via the fuse 404).   

Regarding claim 8. DEEPAKRAJ et al. disclose wherein in operating the contactor to decouple the at least one capacitor from the at least one bus line, the monitoring device is further configured to transmit a signal to a controller, the controller configured to operate the contactor to open in response to receiving the signal ([0077] In some embodiments, based on the voltage, the controller 426 may control the relay 414 and/or the triac 420 to open or close the circuit thereby enabling or disabling the capacitor 412. For example, if the voltage detected is not desirable, the controller 426 may enable the capacitor 412 by commanding the triac 420 to activate and/or the relay 414 to close. The capacitor 412 may then compensate for reactive power (e.g., regulate network voltage)) ([0079] One of the most common failure mechanisms for capacitors on the grid is overvoltage. In some embodiments, the relay 414 and triac 420 may be deactivated when overvoltage is detected thereby protecting the capacitor(s)).

Regarding claim 9. DEEPAKRAJ et al. disclose a trip indicator including a reset button configured to be activated to recouple the at least one capacitor to the at least one bus line for the monitoring device to continue monitoring for the one or more conditions, wherein the monitoring device is further configured to transmit a signal to the trip indicator in response to identifying the one or more conditions ([0012] In some embodiments, the processor is further configured to detect an overvoltage condition and disable the switch based on the detected overvoltage condition. In various embodiments, the system self-determines which VAR compensation components of the plurality of VAR sources are enabled and which VAR compensation components of the plurality of VAR sources are not enabled).

Regarding claim 11. DEEPAKRAJ et al. disclose a method of operating a capacitor system including a housing (In various embodiments, the switch-controlled VAR source 400 may be collocated inside or with a utility meter (e.g., smart meter), so that installation can be piggybacked, saving the utility in total installation and reading costs. The switch-controlled VAR source 400 may leverage a communication link inside a smart meter to communicate with the utility, take VAR dispatch or voltage set-point commands, and/or inform the utility of malfunction. Multiple switch-controlled VAR sources 400 may be collocated in a common housing and can be mounted on another grid asset, such as a pole-top or pad-mount transformer) (para. 0088), the housing including at least one capacitor, at least one sensor, and a monitoring device, the method comprising: coupling the at least one capacitor to at least one bus line (figs 3b;310a…310e); coupling the at least one capacitor to the at least one sensor; measuring, with the at least one sensor, at least one electrical parameter of the at least one capacitor (Further, each sub feeder between a transformer and the loads may include on or more ENVO devices 310a-e that may be configured to act as one or more VAR compensators. In various embodiments, multiple ENVO devices (e.g., ENVO VAR units) may be deployed along the length of a typical distribution feeder to flatten the required voltage and respond to network conditions); monitoring, with the monitoring device, the at least one electrical parameter; identifying one or more conditions of the at least one capacitor based on the at least one electrical parameter; and operating a contactor to decouple the at least one capacitor from the at least one bus line in response to identifying the one or more conditions([0075] Resistors 422 and 424 may attenuate filter the signal from the line 402 to be received by the controller 426 [0076] The controller 426 may be configured to determine a proximate voltage based on the voltage of line 402 and may enable or disable the capacitor 412. In various embodiments, the controller 426 is a processor such as a microprocessor and/or a Peripheral Interface Controller (PIC) microcontroller may detect voltage of the feeder 402. [0077] In some embodiments, based on the voltage, the controller 426 may control the relay 414 and/or the triac 420 to open or close the circuit thereby enabling or disabling the capacitor 412. For example, if the voltage detected is not desirable, the controller 426 may enable the capacitor 412 by commanding the triac 420 to activate and/or the relay 414 to close. The capacitor 412 may then compensate for reactive power (e.g., regulate network voltage)) ([0079] One of the most common failure mechanisms for capacitors on the grid is overvoltage. In some embodiments, the relay 414 and triac 420 may be deactivated when overvoltage is detected thereby protecting the capacitor(s)).

Regarding claim 15. DEEPAKRAJ et al. disclose wherein operating the contactor to decouple the at least one capacitor from the at least one bus line includes directly operating the contactor to open with the monitoring device ([0083] Although FIG. 4a depicts the line coupled to the resistor 422 as being on the unprotected side of the fuse 404, those skilled in the art will appreciate that the fuse 404 may protect the controller 426 and PSU 428. For example, the resistor 422 may be coupled to the line 402 via the fuse 404).

Regarding claim 16. DEEPAKRAJ et al. disclose wherein operating the contactor to decouple the at least one capacitor from the at least one bus line includes transmitting a signal from the monitoring device to a controller, and operating, with the controller in response to receiving the signal, the contactor to open ([0077] In some embodiments, based on the voltage, the controller 426 may control the relay 414 and/or the triac 420 to open or close the circuit thereby enabling or disabling the capacitor 412. For example, if the voltage detected is not desirable, the controller 426 may enable the capacitor 412 by commanding the triac 420 to activate and/or the relay 414 to close. The capacitor 412 may then compensate for reactive power (e.g., regulate network voltage)) ([0079] One of the most common failure mechanisms for capacitors on the grid is overvoltage. In some embodiments, the relay 414 and triac 420 may be deactivated when overvoltage is detected thereby protecting the capacitor(s)).

Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 3, 5, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DEEPAKRAJ et al. (WO2013040490) in view of Banting et al. (20090231764).  
Regarding claim 3. DEEPAKRAJ et al. disclose the capacitor system.

DEEPAKRAJ et al. does not disclose wherein the one or more conditions include the voltage exceeding a predetermined value for one of at least a number of samples and at least a period of time. 

Banting et al. disclose wherein the one or more conditions include the voltage exceeding a predetermined value for one of at least a number of samples and at least a period of time ([para. 0021] As shown in FIG. 1B, phase A, B, and C capacitor(s) 112, 114, 116 of the capacitor bank 108 are electrically connected to each incoming phase wire 106a, 106b, 106c, respectively, via corresponding fuses 118, 120, 122. The fuses 118, 120, 122 are designed to open in the event that a current through the fuse 118, 120, 122 exceeds a predetermined threshold).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of DEEPAKRAJ et al.  invention with a circuit as disclose by Banting et al. in order to provides a capacitor bank neutral monitor system capable of determining whether one or more of the fuses connecting the capacitor bank to the electric power distribution system has opened and communicating that fact to the electrical utility which allows for the dynamic modification of monitoring operations that can change based on the needs of the utility company. (para. 0016).

Regarding claim 5. DEEPAKRAJ et al. disclose the capacitor system.

DEEPAKRAJ et al. does not disclose wherein the one or more conditions include the current exceeding a predetermined value for one of at least a number of samples and at least a period of time.

Banting et al. disclose wherein the one or more conditions include the current exceeding a predetermined value for one of at least a number of samples and at least a period of time ([para. 0021] As shown in FIG. 1B, phase A, B, and C capacitor(s) 112, 114, 116 of the capacitor bank 108 are electrically connected to each incoming phase wire 106a, 106b, 106c, respectively, via corresponding fuses 118, 120, 122. The fuses 118, 120, 122 are designed to open in the event that a current through the fuse 118, 120, 122 exceeds a predetermined threshold).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of DEEPAKRAJ et al.  invention with a circuit as disclose by Banting et al. in order to provides a capacitor bank neutral monitor system capable of determining whether one or more of the fuses connecting the capacitor bank to the electric power distribution system has opened and communicating that fact to the electrical utility which allows for the dynamic modification of monitoring operations that can change based on the needs of the utility company. (para. 0016).

Regarding claim 12. DEEPAKRAJ et al. disclose coupling the at least one sensor to the at least one capacitor; wherein measuring the at least one parameter includes measuring a voltage across the at least one capacitor ([00156] FIG. 11b depicts a switch-controlled VAR source 1102 in some embodiments. The switch-controlled VAR source 1102 may comprise a fuse, capacitor, harmonic sensor, zero voltage detection for ADC circuitry, I sense detection for ADC circuitry, and a relay circuit. The switch-controlled VAR source 1102 may be coupled to a feeder in shunt, adjust reactive power, and provide information (e.g., harmonic information, ZVD, and/or I sense signals) to the controller 1106. The triac and relay circuit may be controlled by signals from the controller 1106).

DEEPAKRAJ et al. does not disclose wherein determining the voltage exceeds a predetermined value for one of at least a number of samples and at least a period of time; wherein identifying the one or more conditions includes identifying an overvoltage.

Banting et al. disclose wherein determining the voltage exceeds a predetermined value for one of at least a number of samples and at least a period of time; wherein identifying the one or more conditions includes identifying an overvoltage ([para. 0021] As shown in FIG. 1B, phase A, B, and C capacitor(s) 112, 114, 116 of the capacitor bank 108 are electrically connected to each incoming phase wire 106a, 106b, 106c, respectively, via corresponding fuses 118, 120, 122. The fuses 118, 120, 122 are designed to open in the event that a current through the fuse 118, 120, 122 exceeds a predetermined threshold).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of DEEPAKRAJ et al.  invention with a circuit as disclose by Banting et al. in order to provides a capacitor bank neutral monitor system capable of determining whether one or more of the fuses connecting the capacitor bank to the electric power distribution system has opened and communicating that fact to the electrical utility which allows for the dynamic modification of monitoring operations that can change based on the needs of the utility company. (para. 0016).

13. DEEPAKRAJ et al. disclose coupling the at least one sensor to the at least one capacitor; wherein measuring the at least one parameter includes measuring a current provided to the at least one capacitor ([00156] FIG. 11b depicts a switch-controlled VAR source 1102 in some embodiments. The switch-controlled VAR source 1102 may comprise a fuse, capacitor, harmonic sensor, zero voltage detection for ADC circuitry, I sense detection for ADC circuitry, and a relay circuit. The switch-controlled VAR source 1102 may be coupled to a feeder in shunt, adjust reactive power, and provide information (e.g., harmonic information, ZVD, and/or I sense signals) to the controller 1106. The triac and relay circuit may be controlled by signals from the controller 1106).

DEEPAKRAJ et al. does not disclose wherein determining the current exceeds a predetermined value for one of at least a number of samples and at least a period of time; wherein identifying the one or more conditions includes identifying an overcurrent. 

Banting et al. disclose wherein determining the current exceeds a predetermined value for one of at least a number of samples and at least a period of time; wherein identifying the one or more conditions includes identifying an overcurrent ([para. 0021] As shown in FIG. 1B, phase A, B, and C capacitor(s) 112, 114, 116 of the capacitor bank 108 are electrically connected to each incoming phase wire 106a, 106b, 106c, respectively, via corresponding fuses 118, 120, 122. The fuses 118, 120, 122 are designed to open in the event that a current through the fuse 118, 120, 122 exceeds a predetermined threshold).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of DEEPAKRAJ et al.  invention with a circuit as disclose by Banting et al. in order to provides a capacitor bank neutral monitor system capable of determining whether one or more of the fuses connecting the capacitor bank to the electric power distribution system has opened and communicating that fact to the electrical utility which allows for the dynamic modification of monitoring operations that can change based on the needs of the utility company. (para. 0016).

Allowable Subject Matter
8.	Claims 18-20 are allowed. 
9.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 18. The prior art fails to teach “…a PFC leg including a contactor and a capacitor system, the contactor coupled to the controller and configured to selectively couple the capacitor system to the at least one bus line, and the capacitor system including: a housing including: at least one capacitor configured to be coupled to the at least one bus line; at least one sensor configured to measure at least one electrical parameter of the at least one capacitor; and a monitoring device configured to monitor the at least one electrical parameter, identify one or more conditions of the at least one capacitor based on the at least one electrical parameter, and operate the contactor to decouple the at least one capacitor from the at least one bus line in response to identifying the one or more conditions.”

Dependent claims 19 and 20 are allowable by virtue of their dependency.

10. Claims 6, 10, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6. The prior art fails to teach “…wherein the one or more conditions include the current being less than a second predetermined value for one of at least a number of samples and at least a period of time.” 

Regarding claim 10. The prior art fails to teach “…wherein the at least one parameter includes the voltage and the current; the one or more conditions include an overvoltage, an overcurrent, and an undercurrent; and the monitoring device is further configured to: detect the voltage exceeds the predetermined value for one of at least a number of samples and at least a period of time, and identify the overvoltage; detect the current exceeds a second predetermined value for one of at least a number of samples and at least a period of time, and identify the overcurrent; and detect the current is less than a third predetermined value for one of at least a number of samples and at least a period of time, and identify the undercurrent.”

Regarding claim 14. The prior art fails to teach “…determining the current is less than a predetermined value for one of at least a number of samples and at least a period of time; wherein identifying the one or more conditions includes identifying an undercurrent.”

Regarding claim 17. The prior art fails to teach “…the trip indicator including a reset button; in response to receiving the signal, activating the trip indicator; and in response to the reset button being activated, recoupling the smart capacitor system to the at least one bus and continuing to monitor for the one or more conditions.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838